Citation Nr: 0303017	
Decision Date: 02/20/03    Archive Date: 03/05/03	

DOCKET NO.  98-08 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a brain tumor with 
secondary headaches and left facial nerve paralysis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from November 1959 to February 1962.  He also had a period of 
active duty for training with the Michigan Army National 
Guard from June 11, 1988, to June 25, 1988.  

This matter arose as a result of a March 1997 rating decision 
of the VARO in Detroit, Michigan.  In February 2000 the Board 
of Veterans' Appeals (Board) denied the claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
February 2001, the Court vacated the Board's decision and 
remanded the matter for readjudication in accordance with the 
provisions of the order.  

In September 2001, the Board remanded the case for further 
development.  In January 2002, the RO wrote to the veteran 
and afforded him the opportunity to submit additional 
argument and evidence in support of his appeal.  He was 
notified of the Veterans Claims Assistance Act of 2000 (VCAA) 
and its ramifications.  The matter is now before the Board 
for further appellate consideration.  

The Board notes that in a March 2002 communication, the 
veteran referred to "injuries for back, head, neck, chest, 
shoulder, left knee, stomach ulcers and psychological 
disorders.  These complaints were incurred during my line of 
duty injuries."  A review of the record reflects that service 
connection is in effect for:  Chronic cervical strain with 
degenerative arthritis, rated as 20 percent disabling; 
residuals of left shoulder injury, rated at 10 percent 
disabling; residuals of fractured sternum, rated as 
noncompensably disabling; and status post laceration of the 
left knee, rated as noncompensably disabling.  To the extent 
that the veteran is claiming service connection for a back 
disorder, stomach ulcers, and a psychiatric disorder, and 
increased ratings for neck strain, a left shoulder disorder, 
residuals of a fractured sternum, and a left knee disorder, 
he should contact the RO since this matters have not been 
developed or adjudicated for review by the Board at this 
time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The competent and probative medical evidence of record 
does not show the veteran's currently diagnosed brain tumor 
with headaches and left facial paralysis is causally related 
to his active service or to his period of active duty for 
training in 1988.  


CONCLUSION OF LAW

The veteran's brain tumor with headaches and left facial 
paralysis was not incurred in or aggravated by active service 
or active duty for training and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F3d. 1377 (Fed. 
Cir. 2002).  (holding that only Section 4 of the VCAA 
amending 38 U.S.C.A. § 5107 was intended to have retroactive 
effect). 

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claimant but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating a claim.  They also 
require the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg 45,620, 45-630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was informed of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1997 rating decision, the April 1998 statement of the 
case, and supplemental statements of the case.  He also was 
informed of information necessary to substantiate his claim 
by a September 2001 Board remand.  The RO notified him by 
letter dated January 18th, 2002, of the VCAA and VA's duty to 
notify him about the claim and to assist him to obtain 
evidence for the claim and of information or evidence needed 
from him.  Specific evidence, including a medical nexus 
opinion, was requested on remand by the Board in September 
2001.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Here, the VA examiner who examined the veteran in July 2002, 
indicated he had reviewed the entire claims file, and in his 
opinion he referred to consideration of the entire evidence 
of record.  Therefore, the Board finds pursuing further 
development under the VCAA would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  The veteran was asked to provide additional 
evidence in the January 2002 letter regarding the VCAA, but 
he has not submitted any.  Accordingly, the Board finds the 
veteran has not identified any additional evidence that could 
assist him in substantiating his claim.  Therefore, there is 
no further action to be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.")  

Factual Background

A review of the evidence of record discloses that the veteran 
was involved in a vehicular accident in June 1988 in the line 
of duty while serving on active duty for training.  He 
sustained a fracture of the lower sternum, and abrasions to 
the left shoulder, neck, and back regions.  

VA and private medical records reveal that he sustained 
additional injuries involving the neck and back when he was 
involved in a second vehicle accident in September 1988.  

During the time frame between March 1989 and April 1997, he 
received treatment and evaluation for strains of the cervical 
and lumbosacral spine and sternum.  There was no reference in 
the treatment records to head trauma, brain tumor, or any 
associated symptomatology resulting from the June 1988 
vehicular accident.  

Of record are reports of VA outpatient records in January 
1990 and November 1991 referring to complaints of recurrent 
headaches.  No reference was made to the June 1988 accident.  

Also of record are reports of outpatient visits dated between 
October 1993 and October 1994.  The veteran was seen for 
complaints which included facial drooping on the left side, 
slurring of speech, numbness on the left side of the face and 
neck, and difficulty closing his left eye.  No reference was 
made in the treatment records to the June 1988 accident.  

Hugo K. Roesler, M.D., treated the veteran between April 1995 
and June 1996 for left facial palsy.  In May 1995, an 
enlarged styloid process was discovered.  

An April 1995 X-ray study from the Bronson Methodist Hospital 
reflected that the veteran had Bell's palsy.  There was some 
question as to whether he had facial nerve tumor.  X-ray 
studies showed no suggestion of any tumor involving the skull 
base or course of the facial nerve on either side within the 
bone.  Further, an unusually large styloid process with an 
oblique pseudojoint related to an unusually large calcified 
stylo-hyoid ligament extending down to the hyoid was noted.  
It was indicated it was not certain if there might be 
significant impingement on the adjacent left facial nerve and 
whether this finding was on a strictly developmental basis or 
whether it was in part related to previous trauma.  The 
"previous trauma" was not specified.  

Of record are reports of treatment and evaluation from H. 
Alexander Arts, M.D., with the Division of 
Otology/Neurotology at the University of Michigan Medical 
Center.  In October 1995, the veteran underwent an 
infratemporal preauricular approach to infratemporal fossa; 
mastoidectomy; facial nerve decompression; biopsy of the 
styloid process and biopsy of the skull base at the 
stylomastoid foramen.  

The veteran was hospitalized in October 1995 for a left 
transmastoid decompression of cranial nerve VII and left 
superficial parotidectomy approach to facial nerve with 
decompression of the facial nerve at the stylomastoid 
foramen.  In a November 1995 communication Dr. Arts indicated 
that the veteran's styloid was biopsied as well as unusual 
tissue found in the vicinity of a stylomastoid foramen.  The 
pathology of all these biopsies was reported as 
nondiagnostic.  He related that he was "puzzled as to the 
etiology of this process."  

An examination by Mark May, M.D., stated in August 1996 that 
the calcified mass in the veteran's skull base corresponded 
to the styloid process and could be related in some way to 
the veteran's progressive left-sided facial weakness.  He 
added that the massive enlargement was unquestionably 
pathologic.  

The veteran and his wife gave testimony at a travel board 
hearing before the undersigned in November 1999 in Detroit, 
Michigan.  The veteran testified regarding the June 1988 
automobile accident.  He believed that he had a brain tumor, 
headaches, and left facial paralysis which were all causally 
related to his involvement in the accident.  

When the veteran was accorded an examination by VA in January 
1997, the examiner noted that he had a dense seventh nerve 
paralysis, which corresponded with Bell's palsy.  It was 
noted the veteran typically had one headache a day associated 
with blurry vision, lightheadedness, and nausea.  The 
examination diagnoses included brain tumor.  Also diagnosed 
was "headache, which has been present for two years, the 
brain surgery was in 11-95, it is hard to tell where one 
started with the headache."  It was indicated the headaches 
also had features of migraine.  

The medical evidence of record also includes the report of a 
brain and spinal cord examination accorded the veteran by VA 
in July 2002.  The claims folder was reviewed by the 
examiner.  Current examination findings included a weakness 
of the left side of the face, and mild Bell's phenomenon of 
the left eye.  The impressions were:  Osteoma, left styloid 
process; compression of left facial nerve, as it exits from 
the stylomastoid foramen.

The examiner reported that after reviewing the claims folder 
and after the examination, it was his opinion that the 
veteran had a benign bone tumor of the styloid process which 
caused the compression of the left facial nerve.  The veteran 
had left facial nerve paralysis, but the examiner did "not 
see his [the veteran] medical condition related to his [the 
veteran] automobile accident while he was a member of the 
National Guard."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active service.  Active service includes any 
period of active duty for training during which the 
individual was disabled from a disease or injury incurred in 
the line of duty, or a period of inactive duty training 
during which the veteran was disabled from an injury incurred 
in the line of duty.  38 U.S.C.A. §§ 101(24), 1131.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the instant case, the Board does not question the 
veteran's involvement in a vehicular accident in June 1988 
while in the line of duty during active duty for training.  
He sustained a fracture of the lower sternum, and abrasions 
of the left shoulder, neck, and back.  As a result, service 
connection is in effect for cervical strain, residuals of 
left shoulder injury, residuals of a fractured sternum, and 
status post laceration of the left knee.  However, the 
veteran and his representative assert that he also sustained 
head trauma in the accident which has resulted in a brain 
tumor with headaches and left facial paralysis.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of the claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992).

In this case, the records contemporaneous with treatment of 
the veteran for his involvement in the accident are negative 
for any findings or diagnoses pertaining to a brain tumor.  
There is no competent evidence of a brain tumor within the 
one-year period after the vehicular accident in June 1988 so 
as to warrant presumptive service connection under 38 C.F.R. 
§§ 3.307, 3.309(a).  

Post service medical records do not first show the presence 
of a brain tumor or related symptomatology until 1990, when 
the veteran was seen for complaints of recurrent headaches.  
The veteran was evaluated by several different physicians 
during the 1990's and none attributed a brain tumor, 
headaches, and/or left facial paralysis to the June 1988 
automobile accident.  The VA specialist who conducted an 
examination of the veteran in July 2002 reviewed the entire 
claims file and concluded that the veteran's current 
disabilities were unrelated to his active service or his 
vehicular accident in June 1988 while on active duty for 
training.  This medical opinion is the most probative medical 
evidence in the record.  It is based on review of the 
relevant medical history, and is not refuted by any credible, 
competent medical evidence.  The assertions by the veteran 
and his representative are not competent evidence on this 
medical question in controversy, in that there is no 
indication that either has any medical expertise upon which 
to base an opinion as to the etiology of the veteran's brain 
tumor with headaches and left facial nerve paralysis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the evidence is against a claim for service 
connection for any brain tumor with headaches and left facial 
nerve paralysis, and the claim is therefore denied.  


ORDER

Service connection for a brain tumor with secondary headaches 
and left facial nerve paralysis is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

